NESBITT, Judge
(dissenting):
The trial court found that there was no custodial interrogation and, consequently, any concern with Doerr v. State, 383 So.2d 905 (Fla.1975) is misplaced. The best that can be said of the majority view is that ‘hard cases make bad law’; while the worst that can be said is that it intrudes upon the prerogative of the trier of fact, substituting its judgment for that of the trial court, a vice condemned in DeConingh v. State, (Fla.) (Case No. 61,008, opinion filed October 28,1982).